Undercofler, Justice.
This appeal is from the denial of a motion *407for a new trial in a habeas corpus proceeding based upon newly discovered evidence. It is contended that such evidence shows the appellant was not advised of his right to appeal his conviction. We do not agree. In our opinion the evidence is sufficient to show that appellant was made cognizant of his right of appeal. His underlying complaint is and was that his sentence of 10 years for aggravated assault was too harsh. His attorney properly advised him the sentence was legal and an attempt to obtain a new trial would be unavailing. Appellant’s dissatisfaction with his sentence arose when he refused a "plea bargained” sentence of not more than five years and elected to go to trial at which the jury imposed a ten-year sentence.
Argued October 9, 1973
Decided November 9, 1973.
James C. Bonner, Jr., for appellant.
Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, William F. Bartee, Jr., Stephen Parker, Assistant Attorneys General, for appellee.

Judgment affirmed.


All the Justices concur.